It is a great honour for me to address the General Assembly at its seventy-fourth session on behalf of 1.3 billion Indians. It is also a very special occasion because this year, the entire world is celebrating 150 years since the birth of Mahatma Gandhi. His message of truth and non-violence is still very relevant for us today for peace, development and progress in the world.
This year we witnessed the holding of the world’s biggest election in the world’s biggest democracy. The largest number of voters ever voted my Government into power for a second term, with an even stronger mandate than before. It is thanks to that mandate that I am once again standing here before the Assembly.
However, the message that my Government’s mandate conveys has an even greater, wider and more inspiring significance. When a developing country is able to successfully implement the world’s biggest sanitation campaign as part of the Clean India mission, building more than 110 million toilets in just five years for its people, its achievements and outcomes constitute an inspirational message for the entire world. When a developing country successfully runs the world’s biggest health insurance scheme, giving 500 million people access to annual health coverage worth 500,000 rupees at no cost to them, the achievements and response systems that result from that scheme show the world a new path.
When a developing country successfully runs the world’s biggest financial inclusion scheme, opening more than 370 million bank accounts for those in poverty in just five years, the systems that result from that scheme build confidence in those affected by poverty across the entire world. When a developing country launches the world’s biggest digital-identification programme for its citizens, giving them a biometric identity that ensures their rights and saves approximately $20 billion by reducing corruption, the modern systems that result from that programme give the world new hope.
As I entered this building, I noticed the call on one of its entrance walls to make the United Nations free of single-use plastic. I am pleased to inform the Assembly that, as I am addressing members today, a very large campaign is being initiated across the entire country to make India free of single-use plastic. In the next five years, in addition to promoting water conservation, we are going to ensure a water supply to 150 million homes and build more than 125,000 kilometres of new roads. By 2022, when India celebrates its seventy-fifth independence day, we plan to have built 20 million houses for the poor. While the world has set itself the target of eradicating tuberculosis by 2030, in India we are working towards eradicating it by 2025.
The question that arises is how we have been able to achieve all that. How is it that such rapid changes are occurring in India? India is a great culture that is thousands of years old, has its own vibrant traditions and has encompassed universal dreams. Our values and culture see divinity in every being and strive for the welfare of all. The very core of our approach is therefore public welfare through public participation, not just for India but for the entire world. That is the reason why we draw inspiration from our motto, “Collective efforts for the growth of all, with everyone’s trust” — a motto that is also not confined to the borders of India.
Our endeavours are neither an expression nor an act of pity nor a pretence. They are inspired by a sense of duty and duty alone and are all focused on 1.3 billion Indians. However, the dreams that those efforts are trying to fulfil are the same dreams nurtured by the entire world, by every country and every society. The efforts are ours, but their fruits are for all and the entire world to enjoy. That conviction of mine grows stronger every day, when I think of those countries that, just like India, are striving for development, each in their own way. When I hear about their joys and sorrows and when I learn their dreams, my resolve to develop my country at a faster pace becomes even stronger, so that India’s experience can also be beneficial to those countries.
Approximately 3,000 years ago, a great poet of India, Kariyan Pungun-dra-naar, wrote in Tamil, the most ancient language in the world, “We belong to all places and to everyone”. That sense of belonging beyond borders is unique to India. Over the past five years, India has worked to strengthen its centuries-old great tradition of fraternity among nations and working for the welfare of the world, which is indeed in line with the key objectives of the United Nations. The issues that India raises and the kinds of new global platforms that India has come forward to build seek collective efforts to address serious global challenges and issues.
If we take a historical and per-capita emission perspective, India’s contribution to global warming is very low. At the same time, India is also one of the leading nations when it comes to taking steps to address the issue. On the one hand, we are working to achieve the target of 450 gigawatts of renewable energy; on the other hand, we have also taken the initiative to create the International Solar Alliance. One of the effects of global warming is the increasing number and severity of natural disasters, which are also appearing in new areas and in new forms, in response to which India initiated the formation of the Coalition for Disaster Resilient Infrastructure. I invite all countries to join the coalition, which will help to build infrastructure that can withstand natural disasters.
Of all the soldiers from all countries who have made the supreme sacrifice for United Nations peacekeeping missions, India has given the most. We belong to a country that has given the world Buddha’s message of peace, not war. That is why our voice rings out with seriousness and outrage against terrorism in order to alert the world to that evil. We believe it is one of our biggest challenges, not for one single country but for the entire world and humankind. The lack of unanimity among us on the issue of terrorism undermines the very principles that were the basis for the creation of the United Nations. For the sake of humankind, I therefore firmly believe that it is absolutely imperative that the world unite and stand as one against terrorism.
The face of the world is changing today. Modern technology in the twenty-first century is bringing about sweeping changes in our social and personal lives, the economy, security, connectivity and international relations. In such a situation, a fragmented world is in no one’s interests. Neither do we have the option to confine ourselves within our own borders. In this new era, we will have to give new direction and strength to multilateralism and the United Nations.
The great spiritual guru Swami Vivekananda delivered a message to the world 125 years ago during the Parliament of the World’s Religions in Chicago. His message was one of harmony and peace, not dissension. Today the message from the world’s largest democracy to the international community remains the same. It is a message of harmony and peace.
